DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, the limitation “the gasket defining a flow restrictor with a first internal diameter” is lacking support in the support in the specification, because the specification only discloses the gasket works as a seal in paragraph [0049] (“A nose portion 361 of a gasket (or seal) 320 may be fitted into an end portion 365 of the inner tube 362, where an outer perimeter 367 of the gasket 320 may provide a liquid-tight seal with an interior surface 397 of the outer housing 22. The gasket 320 may also include a central, longitudinal air passage 315, which may open into an interior of the inner tube 362 to define a central channel 321. A transverse channel 333 at a portion of the gasket 320 may intersect and communicate with the central, longitudinal air passage 315 of the gasket 320. This channel 333 assures communication between the central, longitudinal air passage 315 and a space 335 defined between the gasket 320 and the threaded connection 74.”), and silent about the gasket defining a flow restrictor. Therefore, the limitation is not support in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, 13, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols (US 5,240,016) (cited in IDS).

    PNG
    media_image1.png
    539
    953
    media_image1.png
    Greyscale
 
Regarding claim 1, Nichols teaches an e-vaping cartridge, comprising: 
a first tube (first tube; see the annotation of fig.4, which defined by lip 24) extending in a longitudinal direction, the first tube defining a first channel (the space of first tube) with a first end and a second end (See fig.4, the space of the first tube has two ends); 
a heater (Heat source 20) traversing a portion of the first end (first end; see the annotation of fig.4) of the first channel (See fig.4,heater source 20 located and traversed at an end of the space of the first tube), the heater (Heat source 20) being configured to heat a pre-vapor formulation to form a vapor (heat source is capable to heat a pre-vapor formulation); and 
a hydrogel (Colloidal system, which including flavor source 300) spaced apart from the second end of the first channel (See fig.4 the Colloidal system, which including flavor source 300 spaced apart from the second end of the space of the first tube), the hydrogel (Colloidal system) being a colloidal dispersion including at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…”).

Regarding claim 2, Nichols teaches the at least one first flavorant (colloidal system) is configured to release flavors, aromas, or both flavors and aromas into the vapor as the vapor leaves the heater and passes the hydrogel (See the discussion of claim 1, Colloidal system comprises flavor source 300 is capable to release flavors, aromas, or both flavors and aromas into the vapor.)

Regarding claim 3, Nichols teaches the hydrogel further includes a vapor former, water, and a biopolymer, the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin or a combination thereof (See col.3, lines 5-16 “a flavor source is provided. The flavor source is formed from a mixture of a gelling agent with an aerosol precursor, tobacco particles, water, and other flavor agents…In a preferred embodiment the gelling agent comprises agar, pectin, gellan, gelatin or carrageenan.”)

Regarding claim 4, Nichols teaches the biopolymer (Other compositions of gelling agent beside aerosol precursor, water, and tobacco; see col.3, lines 5-7) is included in the hydrogel in an amount ranging from about 0.01% by weight to about 2.0% by weight  (See claims 8-10; the gelling agent comprises from about 1 to about 3 percent by weight agar or pectin.).

Regarding claim 5, Nichols teaches the vapor former is included in the hydrogel in an amount ranging from about 20% by weight to about 90% by weight (See col.11, line 56 “…approximately 47 weight percent glycerin…” wherein glycerin is a vapor former).

Regarding claim 8, Nichols teaches the water is included in the hydrogel in an amount ranging from about 5% by weight to about 40% by weight (See col.11, line 57 “…15 weight percent water…).

Regarding claim 9, Nichols teaches the at least one first flavorant is included in the hydrogel in an amount ranging from about 0.2% by weight to about 15% by weight (See col.11, line 57“…1 weight percent alcohol-based flavor agent…).

Regarding claim 10, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is nicotine-free (see col.4, lines 38-40 “Optionally, conventional flavoring agents may be added to the flavor source, e.g., menthol, oil of peppermint, tobacco extract, nicotine, and other tobacco flavoring agents known to those of skill in the art.” Hence, the nicotine is merely a favor option for the hydrogel, therefore the hydrogel of Nichols may be nicotine-free.)

Regarding claim 11, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is in the form a bead, a flake, a fiber, a thread, a ring, a film, a powder, a granule, or a combination thereof (See fig.4, flavor source 300 is in a form of a bead.).

Regarding claim 13, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity), the cavity is located downstream of the first channel (the space of first tube) relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).

Regarding claim 21, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is in a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity) located downstream of the first channel relative to normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).

Regarding claim 23, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of the cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 5,240,016) (cited in IDS)
Regarding claim 6, Nichols teaches the vapor former includes a diol and glycerin, the diol is propylene glycol. (See col.4, lines 32-37 “The aerosol precursor also serves as a lubricant to facilitate mixing of the components. The preferred aerosol precursor material is glycerin, prefer ably U.S.P. grade glycerin, added in a liquid state containing substantially no water. Other aerosol precursor materials may also be used, such as, propylene glycol, 1,3-butanediol and the like”)
Nichols does not explicitly teach the hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.        In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980)

Regarding claim 7, Nichols but does not explicitly teach the hydrogel includes the diol and glycerin in a ratio of about 3:2.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in in a ratio of about 3:2, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.        In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980).

Regarding claim 25, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) further includes a vapor former, water, and a biopolymer (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…”); 
the biopolymer is one of agar, carrageenan, gelatin, sodium alginate, gellan gum, pectin, or a combination thereof (See col.3, lines 4-16 “…a mixture of a gelling agent with an aerosol precursor ... water...the gelling agent comprises agar, pectin, gellan, gelatin or carrageenan..."); 
the vapor former is included in the hydrogel in an amount ranging from about 20% by weight based on the weight of the hydrogel to about 90% by weight based on the weight of the hydrogel (See col.11, line 56 “…approximately 47 weight percent glycerin…” wherein glycerin is a vapor former); and 
the vapor former includes a diol and glycerin, and the diol is propylene glycol, 1,3-propanediol, or both propylene glycol and 1,3-propanediol. (See col.4, lines 32-37 “The aerosol precursor also serves as a lubricant to facilitate mixing of the components. The preferred aerosol precursor material is glycerin, prefer ably U.S.P. grade glycerin, added in a liquid state containing substantially no water. Other aerosol precursor materials may also be used, such as, propylene glycol, 1,3-butanediol and the like”)
Nichols does not explicitly teach the hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to hydrogel including the diol and glycerin in range of ratios between about 1:4 and 4:1, in order to have suitable composition for containing and releasing flavors, since it has been held that discovering an optimum value of a result effective variable in valves only routine skill in the art. In re Boesch, 617 F. 2d 272,   205 UPSQ 215 (CCPA 1980)

Regarding claim 26, Nichols does not explicitly teach the hydrogel being spaced apart from the heater.
However, Nichols teaches the flavor source can be heated by either way of conduction, convection, or radiation, or combination of these. Wherein the way of convection or radiation require the heater is spaced apart from the hydrogel (See col.1, lines 29-33). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the heater to be a convection or radiation heater, so that the hydrogel being spaced apart from the heater, in order to provide a desired heater and heating way for the smoking article, since Nichol explicitly disclose the heater and the heating way is changeable. 

Regarding claim 27, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is spaced apart from the second end of the first channel (the second end of the space of the first tube) (see fig.4) but does not explicitly teach the hydrogel being spaced apart from the heater.
However, Nichols teaches the flavor source can be heated by either way of conduction, convection, or radiation, or combination of these. Wherein the way of convection or radiation require the heater is spaced apart from the hydrogel (See col.1, lines 29-33). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the heater to be a convection or radiation heater, so that the hydrogel being spaced apart from the heater, in order to provide a desired heater and heating way for the smoking article, since Nichol explicitly disclose the heater and the heating way is changeable. 


Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Chida (US 2009/0235941) (cited in IDS).
Regarding claim 12, Nichols teaches the hydrogel (Colloidal system, which including flavor source 300) is adhered to an inner surface of a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at) (flavor source 300 is fixed to the inner surface of the cavity), the cavity is located downstream of the first channel (the space of first tube) relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), and a first internal diameter of the first channel is smaller than a second internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity).
Nichols does not explicitly teach the hydrogel is a coating. 
However, Chida teaches an e-vaping device comprising a flavorant (Glucan film 14) in a coating form.
 
    PNG
    media_image2.png
    226
    134
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the flavor source of Nichols with a coating flavorant in an e-vaping deice as taught by Chida, in order for stable tasting of the flavor during smoking stages without requiring the application of external force (para.[0011]).

Regarding claim 24, Nichols does not explicitly teach the hydrogel is in the form a flake, a fiber, a thread, a powder, a granule, or a combination thereof.
However, Chida teaches an e-vaping device comprising a flavorant (Glucan film 14) in a form of flake.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the flavor source of Nichols with a flake flavorant in an e-vaping deice as taught by Chida, in order for stable tasting of the flavor during smoking stages without requiring the application of external force (para.[0011]).

Claims 14-20, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (US 5,240,016) in view of Tucker (US 2013/0192623) (cited in IDS).
Regarding claim 14, Nichols does not explicitly teach a reservoir containing the pre-vapor formulation; a wick configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action; wherein the heater is in fluid communication with the wick.
However, Tucker teaches an e-vaping cartridge comprising a reservoir (Reservoir tank 22) containing the pre-vapor formulation; a wick (Wick 28) configured to draw the pre-vapor formulation from the reservoir to the heater via capillary action (See para.[0035]), a heater (Heater 14) is in fluid communication with the wick (Wick 28) (See para.[0035] “The wick 28 preferably comprises at least one filament having a capacity to draw a liquid, more preferably the wick 28 comprises a bundle of filaments which may comprise glass (or ceramic) filaments and most preferably a bundle comprising a group of windings of glass filaments, preferably three of such windings, all which arrangements are capable of drawing liquid via capillary action via interstitial spacings between the filaments”).

    PNG
    media_image3.png
    184
    572
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the heater of e-vaping cartridge of Nichols with a reservoir, a wick, and a coil heater as taught by Tucker, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Regarding claim 15, Nichols teaches a second tube (Outer sleeve 22) extending in the longitudinal direction (see fig.4, outer sleeve 22 extending in a longitudinal direction), the second tube (Outer sleeve 22) surrounding the first tube (first tube); 
Nichols does not explicitly teach the reservoir being positioned in an outer annulus between the first tube and the second tube; wherein the heater traverses a portion of the first tube.
However, Tucker teaches an e-vaping cartridge comprising an inner tube (62), and an outer tube (6) extending in the longitudinal direction (See fig.1), the outer tube (6) surrounding the inner tube (62), the reservoir (Reservoir tank 22) being positioned in an outer annulus between the outer tube (6) and the inner tube (22), wherein the coil heater (Heater 14) traverses a portion of the inner tube (22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace/modify the e-vaping cartridge of Nichols with an outer tube surrounding an inner tube, the reservoir being positioned in an outer annulus between the outer tube and the inner tube, and the coil heater traverses a portion of the inner tube as taught by Tucker, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Regarding claim 16, Nichols teaches the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is the same as the at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…” The flavorant flavor agent can be comprising more than one the same flavorant. ).

Regarding claim 17, Nichols teaches the pre-vapor formulation includes at least one second flavorant, and the at least one second flavorant is different that the at least one first flavorant (See col.5, lines 7-25; “… The mixture of the gelling agent with the other components make up what is referred to as a colloidal system where the dispersion phase (or dispersing medium) is the gelling agent and the dispersed phase (or colloid) is comprised of tobacco, aerosol precursor and other flavor agents…” The flavor agent can be comprising two or more different flavorant. ).

Regarding claim 18, Nichols teaches the at least one first flavorant is natural, synthetically manufactured or both natural and synthetically manufactured (It is inherent that the first flavorant must be natural or synthetically manufactured.). 

Regarding claim 19, Nichols teaches a plug-space-plug filter (cap 15 and Cap 27) spaced apart from the second end of the first channel (the space of first tube), the hydrogel (Colloidal system, which including flavor source 300) being contained within an open space defined by the plug- space-plug filter (See fig.4, the flavor source 300 contained within the space defined by cap15 and cap 27).

Regarding claim 20, Nichols teaches the plug-space-plug filter (cap 15 and Cap 27)  includes a first plug (cap 15) and a second plug (cap 27), on an upstream end and a downstream end of the plug-space-plug filter(see fig.4 cap 15 and Cap 27 located at two end), respectively, second plug (cap 27) including a low efficiency filter material (col.10, line 16, cap 27 is made from aluminum, which is a low efficiency filler material.).
Nichols does not explicitly teach the first plug including a low efficiency filter material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify material the cap 15 of Nichols to be the same aluminum material of cap 27 of Nichols, in order to provide a conventional material cap, since it has been held that selecting a known material on the basis of its suitability for the intended use as an “obvious to try” (MPEP 2143)

Regarding claim 22, Nichols does not explicitly teach the gasket including a nose portion defining a second channel, a third internal diameter of the second channel being smaller than the first internal diameter of the first channel, and the hydrogel being spaced apart from the gasket.
However, Tucker teaches an e-vaping cartridge comprising a gasket (gasket; see the annotation of fig.1) including a nose portion defining a second channel (see fig.1, gasket defines a space, which is the second channel), a third internal diameter of the second channel being smaller than the first internal diameter of a first channel (space of inner tube 22) (see fig.1 the diameter of the space of gasket is smaller than diameter of the space of inner tube 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace/modify the e-vaping cartridge of Nichols with an outer tube surrounding an inner tube, the reservoir being positioned in an outer annulus between the outer tube and the inner tube, and the coil heater traverses a portion of the inner tube, a gasket including a nose portion defining a second channel as taught by Tucker, so that the hydrogel being spaced apart from the gasket, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Regarding claim 28, Nichols teaches the hydrogel (Colloidal system) is in a cavity (cavity; see the annotation of fig.4, which is the space that flavor source 300 located at), the cavity (cavity) being located downstream of the first channel relative to a normal direction of airflow through the e-vaping cartridge during an operational use of the e-vaping cartridge (See fig.4, the flavor source 300 is downstream of the space of first tube), a second internal diameter of the first channel being smaller than a third internal diameter of the cavity (See fig.4. the diameter of the space of the first tube is smaller than the diameter of the cavity), but does not explicitly teach a gasket on the second end of the first channel, the gasket defining a flow restrictor with a first internal diameter, and the first internal diameter being smaller than the second internal diameter.
However, Tucker teaches an e-vaping cartridge comprising a gasket (gasket; see the annotation of fig.1) on the second end of the first channel (the channel of label 9), the gasket defining a flow restrictor with a first internal diameter (see fig.1, gasket defines a space, which defines a flow restrictor with a first internal diameter), and the first internal diameter being smaller than the second internal diameter (see fig.1 the diameter of the space of gasket is smaller than diameter of the space of inner tube 22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to replace/modify the e-vaping cartridge of Nichols with an outer tube surrounding an inner tube, the reservoir being positioned in an outer annulus between the outer tube and the inner tube, and the coil heater traverses a portion of the inner tube, a gasket defining a channel as taught by Tucker, so that the hydrogel being spaced apart from the gasket, in order to reduce heater performance and aerosol output due to its cooling effect upon the heater during a puff (See para.[0002])

Response to Arguments
With respect to the double patenting rejection, applicant filed Terminal Disclaimer on 06/23/2022, which overcome the double patenting rejection. Therefore the double patenting rejection is withdrawn.

Applicant's arguments filed on 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argues “Nichols does not teach "a heater traversing a portion of the first end of the first channel, the heater being configured to heat a pre-vapor formulation to form a vapor" and "a hydrogel spaced apart from the second end of the first channel, the hydrogel being a colloidal dispersion including at least one first flavorant".
Examiner respectfully disagree, because Nichols teaches every limitations in claim 1 as shown above. As shown in figure 4, Nichols teaches heat sources 20 traversing as least a portion of the first end , heat source is capable to heat pre-vapor formulation; and colloidal system, which including flavor source 300 spaced apart from the second end of the first tube, and the colloidal system including at least one flavorant (See col.5, lines 7-25)

    PNG
    media_image1.png
    539
    953
    media_image1.png
    Greyscale
 
Therefore the rejection is respectfully maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Examiner, Art Unit 3761